DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “the first panel and the second panel arranged along a lateral axis,” as recited in claim 14 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 10 and 15-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention for the following reasons:
Claim 10, line 1, it is not clear to which panel, “the panel” refers, and a phrase in claim 9 stating that the panel is a first panel and referring to it thereafter as the first panel is recommended;
Claim 15, line 2, it is not clear to which panel, “the panel” refers, and a phrase in claim 14 stating that the panel is a first panel and referring to it thereafter as the first panel is recommended; and
Claim 16, line 2, it is not clear to which panel, “the panel” refers, and a phrase in claim 14 stating that the panel is a first panel and referring to it thereafter as the first panel is recommended.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 11-15, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rist (US 2018/0370397) in view of McCoy (DE 102016108572).
Rist has most of the details of the claims, but applies them to a backrest 11 and the lateral sides of the backrest 11, and thus lacks specifically applying them to the lateral sides of a seat bottom.
On the other hand, McCoy discloses a seat that protects an occupant in the case of an accident similar to the seat of Rist, and McCoy further applies the actuation of moving both lateral sides of a seat bottom.
It would have been obvious to apply the same actuation and bolster mechanisms to the seat bottom of a seat, as taught by McCoy, as are applied to the seat back of Rist because McCoy teaches that doing so improves protection of occupants in accidents that occur a slower speeds.

A copy of the claims is provided below with parenthetical explanations and/or reference numerals showing how each of the claimed features is met. 
1. An assembly, comprising:

a track supported by the seat bottom (track interpreted as a path of the spring 310, but applied to the seat bottom);
a spring (310, but applied to the seat bottom) in the track and urging the panel toward the second position (as shown in Figures 3-4, but applied to the seat bottom); and
a pyrotechnic actuator maintaining the spring in compression and actuatable to release the spring (311, but applied to the seat bottom).

2. The assembly of claim 1, wherein the track includes a first member and a second member slidable relative to the first member (where the track is interpreted to be a superset that includes a second member in the form of the spring 310 and a second member in the form of the path of movement of the spring 310, but applied to the seat bottom).

3. The assembly of claim 2, wherein the first member defines a passage and the second member is in the passage (where the path is a passage in that the spring passes along the path, but applied to the seat bottom).

4, The assembly of claim 2, wherein the first member includes an opening, and the second member includes a pin in the opening when the panel is in the second position 

5. The assembly of claim 1, wherein the panel is pivotable about a lateral axis (the panel 14 is pivotable about axis D, which is interpreted as a lateral axis since it is in a lateral side of the seat 11, but applied to the seat bottom).

6. The assembly of claim 1, wherein the panel is pivotable about a longitudinal axis (the panel 14 is pivotable about axis D, which is interpreted as a longitudinal axis since it extends lengthwise in a fore and aft direction of the seat/vehicle, but applied to the seat bottom).

7. The assembly of claim 1, wherein the seat bottom includes a front end and a back end, the panel extending from the front end to the back end (although not shown in the sectional views of the figures, having a front end and a back end is inherent in the solid object that is the seat bottom 11, likewise the panel is a solid that also has a front end and a back end and extends from an arbitrary portion making up the front end to another arbitrary portion making up the back end, as shown by Rist, but applied to the seat bottom).



9. The assembly of claim 1, wherein the seat bottom includes a second panel pivotable from a first position to a second position (in an opposite side of the seat bottom from the one illustrated in the figures, as described in paragraph 0018, but applied to the seat bottom).

11. The assembly of claim 1, wherein the second position is above the first position (as shown by a comparison of Figures 3 and 4).

12. An assembly, comprising:

an actuator (311, but applied to the seat bottom) maintaining the panel in the first position (as shown in Figure 3, but applied to the seat bottom) and actuatable to release the panel to the second position (shown in Figure 4, but applied to the seat bottom).

13. The assembly of claim 12, further comprising a computer having a processor and a memory storing instructions executable by the processor to actuate the actuator to move the panel to the second position in response to detecting an impact to a vehicle (as made clear from the disclosure of the control unit and its function in paragraphs 0008-0010, but applied to the seat bottom).

14. The assembly of claim 12, wherein the seat bottom includes a second panel pivotable from a first position to a second position, the first panel and the second panel arranged along a lateral axis (a second panel, as disclosed in paragraph 0018, and each panel pivotable about a respective axis, which is lateral by virtue of being located in a laterally outer portion of the seat back, but applied to the seat bottom).

15. The assembly of claim 14, further comprising a computer having a processor and a memory storing instructions executable by the processor to move the panel to the second position in response to detecting an impact to a first side of a vehicle, and to move 

17. The assembly of claim 12, further comprising a spring (310, but applied to the seat bottom) supported by the seat bottom and urging the panel toward the second position (Figure 4, but applied to the seat bottom).

18. The assembly of claim 17, wherein the seat bottom includes a first side and a second side spaced from the first side along a lateral axis, the spring at the first side (springs at the first side and at the second side per paragraph 0018, but applied to the seat bottom).

19. The assembly of claim 12, wherein the seat bottom includes a front end and a back end, the panel extending from the front end to the back end (although not shown in the sectional views of the figures, having a front end and a back end is inherent in the solid object that is the seat bottom 11, likewise the panel is a solid that also has a front end and a back end and extends from an arbitrary portion making up the front end to another arbitrary portion making up the back end, but applied to the seat bottom, as shown by Rist, but applied to the seat bottom).

.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rist (US 2018/0370397) in view of McCoy (DE 102016108572) as applied to claims 12 and 14 above, and further in view of Shenaq (GB 2549374).
Rist and McCoy provide the details set forth in the rejection of claims 12 and 14 above and including a computer configured to move one of the panels based on a left or right impact to the vehicle, but lack disclosing that the protection elements in both side of the seat bottom are actuated when the impact is to a front of the vehicle.
On the other hand, Shenaq discloses just this feature in the Abstract.
It would have been obvious to deploy both panels in the combination with Rist and McCoy, as taught by Shenaq, because doing so would provide better protection in a front end collision than actuating just one or the other or none of the panels.  

A copy of the claims is provided below with parenthetical explanations and/or reference numerals showing how each of the claimed features is met. 
16. The assembly of claim 14, further comprising a computer having a processor and a memory storing instructions executable by the processor to move the panel and the second panel to the second positions in response to detecting an impact to a front of a vehicle (in accordance with the statement of obviousness above).

Allowable Subject Matter
Claim 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E ALLRED whose telephone number is (571)272-7833. The examiner can normally be reached Mon-Fri, 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David R Dunn can be reached on 571-272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID E. ALLRED
Primary Examiner
Art Unit 3636



/DAVID E ALLRED/Primary Examiner, Art Unit 3636